DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered.
 
Claim Status
Claims 1, 27, 30-34, and 40-41 are pending.
Claims 2-26, 28-29, 35-39, and 42 are cancelled.
Claims 33-34 and 40-41 are withdrawn as being directed to a non-elected invention.
Claims 1, 27, and 30-32 have been examined.

Priority
This application is a 371 of PCT/US16/37834 filed on 06/16/2016.
PCT/US16/37834 has PRO 62/180,856 filed on 06/17/2015.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
Claims 1, 27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (WO 2015/095406 Al, previously cited 8/5/2019) in view of Lau et al. (Chem. Soc. Rev., 2014, 00, 1-12, previously cited 8/5/2019) and Holmes et al. (WO 2004/100997 A2, previously cited 1/8/2020).
Claim 1 is drawn to a modified therapeutic agent of formula (I) as follows:

    PNG
    media_image1.png
    542
    485
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    170
    563
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    347
    821
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    116
    538
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    347
    934
    media_image5.png
    Greyscale
Shen et al. show a staple peptide linked to a fatty acid via a trifunctional staple linker and one or more bifunctional PEG spacer. Shen et al. suggest the amide bond in the linker and/or spacer can be in either orientation of NH-C(O) or C(O)-NH shown above (p146, Table 2), reading on L is a bi-functional C18 fatty acid, P1=PEG-A2=(OCH2CH2)2-(OCH2CH2-NH) shown as follows. Shen et al. further show a staple GLP-1 homologous peptide (p153, Table 5, SEQ ID NO: 38) compared to this instant SEQ ID NO: 15 as follows. Shen et al. further show a staple GLP-1 homologous peptide (p153, Table 5, SEQ ID NO: 38) compared to this instant SEQ ID NO: 15 as follows. Shen et al. suggest the half-life of the mTA (e.g., GLP-1 conjugated a fatty acid via a trifunctional linker shown above) may be 5-fold longer than the 
Shen et al. teach a disulfide bond can be used to generate a stable cyclic peptide, but do not explicitly teach a staple peptide can be generated via amide bonds consisting of the peptide sequence of HSQGTFTSDYSKYLDEKAAKEFIKWLLNGGPSSGAPPPS.

    PNG
    media_image6.png
    310
    783
    media_image6.png
    Greyscale
Similarly, Lau et al. teach macrocycle and peptide stapling techniques based on different macrocyclisation chemistries (Title). Lau et al. teach two thiol side chain-containing amino acids substituted by two amine side chain-containing amino acids (e.g., lysine (n=4) or its analog) to generate a macrocycle comprising a stapled peptide as follows (p9, Fig 15). Because Lau et al. teach both thiol side chains and amine side chains can be used for peptide stapling techniques to generate a macrocycle, one of ordinary skill in the art would have been suggested and/or motivated to use amine side chain-containing amino acids (e.g., lysine) in replacement of thiol side chain-containing amino acids to generate a macrocycle peptide, reading on a stapled GLP-1 peptide consisting of the peptide sequence of HSQGTFTSDYSKYLDEKAAKEFIKWLLNGGPSSGAPPPS with 100% homology to the elected peptide SEQ ID NO: 15 (two amino acids K are for forming the staple macrocycle).
Shen et al. in view of Lau et al. do not explicitly teach a linker structure to generate a staple peptide.

    PNG
    media_image7.png
    271
    590
    media_image7.png
    Greyscale
Holmes et al. teach "Novel spacer moiety for poly (ethylene glycol)-modified peptide based compounds" (Title). Holmes et al. show a trifunctional molecule as follows (p42, Example 14). Holmes et al. suggest the use of the trifunctional molecule to link to two lysine side chains via amide binds (p43, Example 14). Holmes et al. further suggest the functionalized molecule further covalently attached to a half-life extending molecule of PEG shown above (p43, Example 14). Because both Lau et al. and Holmes et al. teach a linker simultaneously cross-linking to two amine-containing amino acids (e.g., two lysine residues), one of ordinary skill in the art would have been taught to use Holmes’s trifunctional linker to generate a stapled modified GLP-1 (SEQ ID NO: 15) conjugated to Shen’s PEG-fatty acid moiety satisfying the elected compound species as follows, reading on the limitations in claims 1, 27, and 30.

    PNG
    media_image8.png
    235
    955
    media_image8.png
    Greyscale

With respect to claim 30, Shen et al. suggest the mTA may further comprise a second staple. The mTA may further comprise a second half-life extending molecule. The mTA may further comprise a second staple and a second half-life extending molecule, wherein the second half-life molecule is covalently attached to the second staple (p3, last line bridging to p4 para 1; claim 60).
With respect to claim 31, Shen et al. suggest the half-life of the mTA may be 5-fold 
With respect to claim 32, Shen et al. suggest the composition may further comprise one or more pharmaceutically acceptable salts, excipients or vehicles (p21, last two lines; claim 62).
One or ordinary skill in the art before the effective filing date would have taught and/or motivated to modify a thiol-containing amino acid with an amine-containing amino acid for making a macrocycle with stapling techniques because Lau et al. teach two thiol side chain-containing amino acids can be substituted by two amine side chain-containing amino acids (e.g., lysine (n=4) or its analog) for the same purpose to generate a macrocycle comprising a stapled peptide (p9, Fig 15). The combination would have reasonable expectation of success because both references teach a stapled peptide of macrocycle.
One or ordinary skill in the art before the effective filing date would have been taught to combine the teachings (Shen et al. in view of Lau et al.) with Holmes’s linking moiety because Shen et al. in view of Lau et al. teach a stapled macrocycle peptide conjugated to a PEG-fatty acid moiety and Holmes et al. suggest the use of a trifunctional linking moiety to link two lysine side chains of a staple peptide and a PEG conjugate simultaneously (p43, Example 14). The combination would have reasonable expectation of success because the references teach the use of a trifunctional linking moiety for conjugating a macrocycle peptide to a PEG derivative. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.
Applicant’s Arguments
The combined references provide no guidance to arrive at the claimed subject matter with a reasonable expectation of success because Holmes teaches the trifunctional linking moiety to form a (Remarks, p5, Claim Rejections - 35 USC§ 103 bridging to p6, para 1).
Response to Arguments

    PNG
    media_image9.png
    94
    390
    media_image9.png
    Greyscale
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive because (i) applicant failed to provide any evidence to show Holmes’s trifunctional linker cannot be used for intramolecular cross-linking to generate a stapled peptide to support “no reasonable expectation of success” as argued by applicant and (ii) applicant argued a single reference Holmes et al. alone whereas the rejection is based on Shen et al. in view of Lau et al. and Holmes et al. Lau et al. was cited together with Holmes et al. to show Holmes’s trifunctional  linking moiety has reasonable expectation of success to make the compound as claimed because Lau et al. show a process of generating an intramolecular stapling macrocycle peptide by cross-linking two lysine side chains within the same peptide shown as follows (p2, Fig 2; p9, Fig 15), not limited to an intermolecular cross-linking two lysine side chains of two separate peptides to form a dimer as argued by applicant. 
It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
For at least the reasons above, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

    PNG
    media_image10.png
    657
    454
    media_image10.png
    Greyscale
Claims 1, 27, and 30-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-11 of U.S. Patent No. 10,039,809 (the '809 patent) in view of Lau et al. (Chem. Soc. Rev., 2014, 00, 1-12, previously cited 8/5/2019) and Holmes et al. (WO 2004/100997 A2).
Claims 1-3 of the '809 patent disclosed a modified therapeutic agent comprising a peptide sequence of SEQ ID Nos: 30-32 and 35-53 conjugated to a half-life extending molecule containing PEG and fatty acid (claims 2-3 of the '809 patent) shown as follows:





Claim 1 of the '809 patent further disclosed a peptide SEQ ID NO: 38 in comparison to the instant SEQ ID NO: 15 shown below.

    PNG
    media_image11.png
    112
    533
    media_image11.png
    Greyscale

Claims 1-3 of the '809 patent do not explicitly teach a peptide sequence of SEQ ID NOs: 
Lau et al. teach two thiol side chain-containing amino acids substituted by two amine side chain-containing amino acids (e.g., lysine (n=4) or its analog) to generate a macrocycle comprising a stapled peptide as follows (p9, Fig 15). 

    PNG
    media_image12.png
    268
    691
    media_image12.png
    Greyscale

Because Lau et al. teach both thiol side chains and amine side chains can be used for peptide stapling techniques to generate a macrocycle, one of ordinary skill in the art would have been suggested and/or motivated to use amine side chain-containing amino acids (e.g., lysine) in replacement of thiol side chain-containing amino acids to generate a macrocycle peptide, reading on a stapled GLP-1 peptide consisting of the peptide sequence of HSQGTFTSDYSKYLDEKAAKEFIKWLLNGGPSSGAPPPS with 100% homology to the elected peptide SEQ ID NO: 15 (two amino acids K are for forming the staple macrocycle).
Claims 1-3 of the '809 patent in view of Lau et al. do not explicitly teach a linker structure to generate a staple peptide.
Holmes et al. teach "Novel spacer moiety for poly (ethylene glycol)-modified peptidebased compounds" (Title). Holmes et al. show a trifunctional molecule as follows (p42, Example 14). Holmes et al. suggest the use of the trifunctional molecule to link to two lysine 
    PNG
    media_image7.png
    271
    590
    media_image7.png
    Greyscale
side chains via amide binds (p43, Example 14). Holmes et al. further suggest the functionalized molecule further covalently attached to a half-life extending molecule of PEG shown above (p43, Example 14). Because both Lau et al. and Holmes et al. teach a linker simultaneously cross- linking to two amine-containing amino acids (e.g., two lysine residues), one of ordinary skill in the art would have been taught to use Holmes’s trifunctional linker to generate a stapled modified GLP-1 (SEQ ID NO: 15) conjugated to a PEG-fatty acid moiety satisfying the elected compound species as follows, reading on the limitations in claims 1, 27, and 30.

    PNG
    media_image8.png
    235
    955
    media_image8.png
    Greyscale

Claim 10 disclosed the half-life of the mTA is 5-fold longer than the half-life of the therapeutic agent alone, satisfying the instant claim 31.
Claim 11 disclosed a pharmaceutical composition comprising them TA of claim 1 and a pharmaceutically acceptable excipient, satisfying the instant claim 32.
Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. See response to argument above.


Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691.  The examiner can normally be reached on Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
05-May-2021
/Soren Harward/Primary Examiner, Art Unit 1631